Citation Nr: 1700944	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  10-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a neck disability.

2.  Entitlement to service connection for a right shoulder disability.

3.  Entitlement to service connection for a thyroid disorder, claimed as Graves' disease.  


REPRESENTATION

Appellant represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel



INTRODUCTION

The Veteran had active duty service from February 1991 to February 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In January 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter in April 2013 and July 2014.  

The Board notes that the Veteran has filed a notice of disagreement (NOD) at the RO concerning the issues of increased ratings for her service-connected low back, headache, and bilateral foot disabilities as shown in the electronic claims file (VBMS).  See August 2015 VA Form 21-0958.  While the Board is cognizant of the decision of the United States Court of Appeals for Veterans Claims (Court) in Manlincon v. West, 12 Vet. App. 238 (1999), the Board notes that in this case, unlike in Manlincon, the RO has fully acknowledged the NOD and is currently in the process of adjudicating the appeal.  See September 2015 RO NOD acknowledgment letter.  Action by the Board at this time may serve to actually delay the RO's action on that appeal.  As such, no action will be taken by the Board at this time, and the issues presently before the RO pertaining to increased ratings for the Veteran's service-connected disabilities will be the subject of a later Board decision, if ultimately necessary. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran testified that she has been treated at the Jacksonville VAMC since 1997.  In July 2014, the Board remanded the case to obtain VA treatment records dated from February 1997 to August 2006 and since March 2012, including from the Jacksonville VAMC and outpatient clinics.  In August 2014, the AMC requested medical records from the Gainesville VAMC dated from February 1997 to August 2006.  Additional records from the Gainesville VAMC, dated from March 2012 to August 2014, have been associated with the electronic claims file.   

The evidence in the claims file includes treatment records from the Jacksonville VAMC dated from March 2012 to August 2014.  However, there is no record of any request for treatment records from the Jacksonville VAMC and outpatient clinics for the period from February 1997 to March 2012.  The Board finds that the completed development did not comply with the remand instructions.  A remand is necessary to obtain treatment records from the Jacksonville VAMC and outpatient clinics.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/ RO should attempt to obtain treatment records dated from February 1997 to August 2006 and after August 2014 from the Jacksonville VAMC and outpatient clinics.  The Veteran should be informed of the status of all requests for the records.  

2.  The AMC/ RO should obtain treatment records dated from August 2014 from the Gainesville VAMC.  The Veteran should be informed of the status of all requests.  

3.  If additional relevant treatment records are obtained, request an addendum opinion from examiner who provided the May 2013 examinations for service connection for a neck disability, right shoulder disability, and thyroid disability to determine whether such additional evidence warrants a revision of the examiner's prior opinion.  If that examiner is not available to provide an opinion, the opinion should be completed by another qualified examiner.

4.  Thereafter, readjudicate the claims.  If any benefit sought on appeal remains denied, the Veteran and her representative should be provided a supplemental statement of the case (SSOC).  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).












							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

